
	
		II
		112th CONGRESS
		1st Session
		S. 56
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Inouye introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XIX of the Social Security
		  Act to improve access to advanced practice nurses and physician assistants
		  under the Medicaid Program.
	
	
		1.Short titleThis Act may be cited as the
			 Medicaid Advanced Practice Nurses and
			 Physician Assistants Access Act of 2011.
		2.Improved access to services of advanced
			 practice nurses and physician assistants under State medicaid programs
			(a)Primary care case managementSection 1905(t)(2) of the
			 Social Security Act (42 U.S.C.
			 1396d(t)(2)) is amended by striking subparagraph (B) and inserting the
			 following:
				
					(B)A nurse practitioner (as defined in section
				1861(aa)(5)(A)).
					(C)A certified nurse-midwife (as defined in
				section 1861(gg)).
					(D)A physician assistant (as defined in
				section
				1861(aa)(5)(A)).
					.
			(b)Fee-for-Service programSection 1905(a)(21) of such Act (42 U.S.C.
			 1396d(a)(21)) is amended—
				(1)by inserting (A) after
			 (21);
				(2)by striking services furnished by a
			 certified pediatric nurse practitioner or certified family nurse practitioner
			 (as defined by the Secretary) which the certified pediatric nurse practitioner
			 or certified family nurse practitioner and inserting services
			 furnished by a nurse practitioner (as defined in section 1861(aa)(5)(A)) or by
			 a clinical nurse specialist (as defined in section 1861(aa)(5)(B)) which the
			 nurse practitioner or clinical nurse specialist;
				(3)by striking the certified pediatric
			 nurse practitioner or certified family nurse practitioner and inserting
			 the nurse practitioner or clinical nurse specialist; and
				(4)by inserting before the semicolon at the
			 end the following: and (B) services furnished by a physician assistant
			 (as defined in section 1861(aa)(5)) with the supervision of a physician which
			 the physician assistant is legally authorized to perform under State
			 law.
				(c)Including in mix of service providers under
			 medicaid managed care organizationsSection 1932(b)(5)(B) of such Act (42
			 U.S.C. 1396u–2(b)(5)(B)) is amended by inserting , with such mix
			 including nurse practitioners, clinical nurse specialists, physician
			 assistants, certified nurse midwives, and certified registered nurse
			 anesthetists (as defined in section 1861(bb)(2)) after
			 services.
			(d)Effective
			 dateThe amendments made by
			 this section shall apply to items and services furnished in calendar quarters
			 beginning on or after 90 days after the date of the enactment of this Act,
			 without regard to whether or not final regulations to carry out such amendments
			 have been promulgated by such date.
			
